Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.
Claims 19-20 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-18 in the reply filed on 2/10/22 is acknowledged.  The traversal is on the ground(s) that no serious burden would exist in examining the two groups together.  This is not found persuasive because as the two groups are directed towards different classes of invention (apparatus and method) and are classified differently.  As discussed in the restriction requirement, the apparatus of the instant claims could be operated in a different manner than the method as required by claims 19-20.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20180073150) in view of Hofmann (US 20140272684).
As to claim 1, Subramani discloses an internally divisible process chamber comprising:
An upper chamber portion having a conical shield, a conical adapter, a cover ring and a target (figure 1A: target 138 with conical shield 142, column 134 [supporting and attached to conical shield 142 - a conical adapter], and cover ring collimator 152);
A lower chamber portion having a substrate support which is vertically moveable (figure 1A/1B: substrate support 120 moveable between upper and lower positions);
A shutter disk assembly configured to internally divide the process chamber and create a separate seated deposition cavity and separate sealed oxidation cavity, the assembly comprising seals along its outer edge to contact the conical adaptor to form the separate cavities (figure 1A/B: sealing plate assembly 136 [shutter disk assembly] configured to use its outer edge to seal to column 134 [as shown in figure 1A] to be in ‘first portion’ of the chamber 132 or lowered into vacuum sealed chamber 148 of deposition chamber).

Subramani, while disclosing a movable substrate support, is silent as to inner and outer deposition rings.
Hofmann discloses a deposition chamber in which an upper portion of the chamber contains a conical shield, conical adapter, and cover ring (figure 3; paragraph 51).  Hofmann also discloses knowledge in the art of multiple support structures for a substrate including supports with inner and outer deposition rings for loading, supporting, and retaining the substrate in a desired position (figures 8-11: substrate support with carrier rings and mask rings [figure 8: ‘inner’ ring 806 and ‘outer’ carrier ring 800 for example]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a substrate carrier with inner and outer rings, as disclosed by Hofmann, in the system of Subramani, because this allows for effective support and positional alignment of the substrate and deposition control (Hofmann at figure 8; paragraph 61).

	As to claims 2, 6 and 15,  Subramani discloses the sealing plate [shutter disk] includes an upper portion/surface to seal to the column [conical adapter] at the lower location of the conical shield to for the separate chambers (figure 1A: plate 136 upper surface ‘sealed’ to column 134 at connection point of shield 142 to seal chamber area 132).

As to claim 13, Subramani discloses an actuator to move the substrate support and sealing plate [shutter disk] (figure 1A: lift mechanism 115; paragraph 21; the lift mechanism ‘actuating’ the lift, functional equivalent differing in terminology only).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Subramani in view of Hofmann as applied to claim 13 above, and further in view of Sugaya (US 20180138009).
As to claim 14, Subramani discloses a lifting mechanism, but is silent as to using three.
Sugaya discloses a substrate support in which raising and lowering of the support is effected by three equally spaced actuators to allow for desired movement with high weight, diameter, and rigidity characteristics (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three actuators, as disclosed by Sugaya, in the system of Subramani, because this allows for sample movement regardless of size (Sugaya at abstract).

Allowable Subject Matter
Claims 3-5, 7-12, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, while teaching a raised and lowered substrate support with sealing plate to place the substrate in independently sealed subchambers, as discussed above, does not teach nor suggest the sealing plate/shutter disk having a lower seal for sealing to a deposition ring, a rotatable transfer arm for the sealing plate/shutter disk or showerhead/gas distribution structure within the shutter disk.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794